Title: From John Quincy Adams to Louisa Catherine Johnson Adams, 2 December 1814
From: Adams, John Quincy
To: Adams, Louisa Catherine Johnson



N. 58.
My beloved wife.
Ghent 2. December 1814.

Yesterday morning your Letter of 6. November, which I mark number 41 was delivered to me—Why it had been so long on the road I know not—That of the 3d: I had received a full week sooner—It always give me some uneasiness to be more than a week without hearing from you, but as the time for the freezing of the Russian rivers has come I was attributing the delay of your Letters to some such obstruction to the progress of the Mails—Indeed the Letters from St: Petersburg of 9. November ought now to be here—
The news from America which you must have received since writing this Letter of the 6th. has been more cheering than the preceding accounts—We have had a series of very important successes, and they have totally changed the face of the War, the expectations of all Europe with regard to its issue, and above all the tone of the British Government in the Negotiation here—The latest incident, the taking of Sacket’s Harbour and of Chauncey’s fleet, was not officially confirmed in London last Saturday—There is a bare possibility that it may not be true—If it is, our Prospects of Peace will be as desperate as ever.
By the observations which you make upon the dispositions of my Colleagues, I apprehend I may have expressed myself too strongly upon the Spirit of concession, and the language of conciliation, which I wrote you they carried a little beyond the point where I would have stopp’d.—In the concession to which I finally and most reluctantly agreed, my ideas, as I wrote you, did not exactly correspond with theirs with regard to its extent—We accepted an Article presented to us by the British Plenipotentiaries, as the last word of the British Government on the subject—Two of my Colleagues at least; perhaps all of them give to that Article a construction much more limited than I do—They were therefore not so averse to accepting it than as I was—They thought it amounted to little or nothing—I thought it meant so much that I offered them to reject it even at the hazard of breaking off the negotiation upon it, if they would concur with me—They preferred accepting the Article, because they understood its meaning differently from me—Though I have no doubt the British Government understand it as I do, yet as my Colleagues are all intelligent men, their construction of the Article may be the right one, and if so the concession was certainly a mere trifle, and it would have been wrong to risk a rupture by rejecting it—I finally agreed with them in accepting the Article, without adopting their opinion of its meaning—It was therefore natural that I should think the concession much greater than they did, and by concurring with them I acquiesced in their judgment, rather than adhere inflexibly to my own—As to the notice which it was proper to take of the acrimonious language used in all the British Notes, I incline upon cool consideration to the belief that they have acted prudently in retrenching almost all the manifestations of temper which I have inserted in my drafts of papers to be sent as answers, to the British Plenipotentiaries—Even as it was, the tone, as well as the substance of our first Note was quite unexpected to the British Government, and there has been no occasion since in which we have faltered from it, excepting in that Note accepting the Article—I was then for speaking in bolder terms, and for a stronger expression of feeling than was thought advisable—My Colleagues shared in all my feelings, but thought it best to suppress them. Perhaps if we had yielded to the irritation excited by the British Note, we should only have produced irritation in return, and the chance of Peace would have been still more unpromising than it is.
We are at this moment in the greatest and most trying crisis of the Negotiation—Until the Note we received from the British Plenipotentiaries last Sunday, I never indulged a hope of Peace—It was impossible, with the demands which they had successively advanced, and none of which they had explicitly abandoned before. Now they have removed every insuperable obstacle, important in itself, and have hung the issue upon a hair—Yet even while surrendering their great principle upon  every thing of value, they cling to it upon a grain of sand, and they have attempted by ambiguities of expression to filch from us crumbs and atoms of that which they had first endeavoured to extort from us entire.—We answered the day before yesterday their Note, and asked a Conference, at their own time and place—The immediately appointed yesterday, Noon, at their own house. We went, and were with them about three hours. We consented to give up almost every thing of what they had objected to, in our proposals; but there were left some points upon which we insisted—They removed one of the greatest remaining difficulties—They definitively rejected one  claim upon which we had invited further discussion, and there are still three upon which we could come to no agreement—It was apparent that they were very desirous of signing the Treaty upon the terms they have now offered, but they manifested it in their usual manner by airs of arrogance and intimated threats—In the first Note they sent us, which is now published, they gave us notice that if we did not agree without even a reference to our Government, to their terms, they would not hold themselves bound by their own offers, but would vary their demands according to Circumstances—Our answer to that threat was the rejection of their terms, with the information that we had no need of referring to our Government concerning them—Their last Note, contains the same threat—that if we did not accept their offers now, they would not be bound by them hereafter—And yesterday two of the Plenipotentiaries told us time after time that they must refer again to their Government, upon our objections, and that if new pretensions should be raised, they could only say they were now authorised to sign a Treaty on the terms they had offered us—Mr Clay at last told them that we did not doubt but they were ready to sign upon their own terms. I must do Lord Gambier the justice to say that he has never in conference practiced this resort to the argument of a bully.—We know very well that they will not hold themselves bound by their offers at any time, if they have the least encouragement to increase their demands after they are made—We are sure that nothing less than great disappointment both in Europe and America could have brought them down to their present terms, and we are sufficiently apprized that the smallest turn of affairs would make them immediately renew all their most insolent demands, and advance others still more extravagant—We however, are not altogether such creatures of Sunshine and of Rain—We must adhere to our principles through good and evil fortune—If the British Government really intend to make Peace, when their next Messenger arrives from Ghent, we may have it upon his return; if not, we shall have in all probability the certainty of a rupture.
I shall not have time to answer my dear Charles’s letter this day—We are as much oppressed with occupation as we have been at any period since our arrival here—We have nevertheless as much dissipation as we can wish—We have Redoutes and Concerts twice a week, and the French theatre four times—A company of strolling English Players came last week, and perform this Evening for the fourth and last time—They sollicited our permission to advertise themselves as performing under the patronage of the American Ministers—They were advised that it would be their best expedient to fill the house—We did not however comply with their request.
Mr J. M. Forbes, our old friend is here—Bentzon and Howland are gone—Ralph Forbes and Shaler start this day for Paris—I had a letter last Evening from Boyd who is at Paris—We shall not dispatch the Transit for the present.—Heaven bless you my dearest friend.
A.